Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action
2.	Claims 1-13,17,28 and 41-45 are pending.
3.	Claims 14-16, 18-27 and 29-40 are canceled.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of pre-AlA 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


7.	Claims 1, 4, 6-9, 11-13, 17, 28 and 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Karampatsis et al. (US 20210152615 A1) hereinafter referred as  Karampatsis in view of Tolstoy et al. (US 9806984 B1)  hereinafter referred as Tolstoy.

Regarding claim 1, Karampatsis discloses a data transmission method, implemented by a terminal device, wherein the data transmission method comprises: 
obtaining a user equipment route selection policy (URSP) rule parameter of a started application (para. [0139] when a UE attaches to a 5G network, the UE also registers to the IMS network by establishing a PDU session over the appropriate network slice requesting a DNN for IMS, taking into account the matching USRP rule. Based on the UE configuration, when an application request to initiate an IMS service, the UE may check the UE configuration (e.g., URSP rules or IMS configuration) to identify how the requested media type is to be routed over the 5G network);
establishing a first protocol data unit (PDU) session with a network device through  a modem system of the terminal when no PDU session parameter matching the URSP rule parameter exists in a mapping table of the terminal device, wherein the first PDU session corresponds to the started application (para [0042] to route IMS traffic via a preferred network slice instance, a UE may be configured with network slice selection policy (“NSSP”) rules within UE route selection policy (“URSP”) rules in order to assist the UE and routing traffic to a specific use session which maps to an appropriate network slice. When the UE needs sent traffic from an application, it matches the application ID to a selection policy rule and checks whether there is an active (e.g., established) PDU session that matches information contained in the matching selection policy rule. If no active PDU session qualifies, then the UE requests to establish a new PDU session that matches the information contained in the selection policy rule. [0139] When a UE attaches to a 5G network, the UE also registers to the IMS network by establishing a PDU session over the appropriate network slice requesting a DNN for IMS, taking into account the matching USRP rule. Based on the UE configuration, when an application request to initiate an IMS service, the UE may check the UE configuration (e.g., URSP rules or IMS configuration) to identify how the requested media type is to be routed over the 5G network. [0140] the UE may determine that the media type is to be sent via a different 5G network slice than the default network slice, the UE may check the URSP rules to determine whether there is an existing PDU session that can be used for the media. If no such PDU session is established, then the UE establishes a new PDU session for sending media traffic over the appropriate 5G network slice. After the selecting the appropriate PDU session, the UE may use an IP address allocated to the selected PDU session in order to construct an STP offer within a SIP INVITE request);
adding  a first interface name of the first PDU session (para [0051]a first process including transmitting traffic for IMS signaling in a first network interface and transmitting in a second network interface traffic for media for an IMS service associated with the IMS signaling information. [0091] the memory 310 stores data relating to selecting a network slice type for media traffic of an IMS session, for example storing policy rules, network slice mappings, GRUU identities, IP addresses.  [0078] the transceiver 325 includes at least one transmitter 330 and at least one receiver 335. Additionally, the transceiver 325 may support at least one network interface 340. Here, the at least one network interface 340 facilitates communication with a eNB or gNB (e.g., using the Uu interface). Additionally, the at least one network interface 340 may include an interface used for communications with an UPF, an SMF, and/or a P-CSCF);
adding a first mapping relationship to the mapping table, wherein the first mapping relationship between a first session parameter of the first PDU session and the first interface name of the first PDU session (para. [0050] the processor identifies an IMS Service identifier that has a one-to-one mapping with the ICSI of the IMS Service. Additionally, the third device interfaces with a 5G Network Function in order to inform the 5G network that media of an IMS service based on the IMS Service Identifier must be sent over a second slice and requests from the 5G network function a mapping of the 5G network slice to use by providing an IMS service identifier. The IMS Application Server configures an IMS Client with information that an IMS Service must be routed over a different slice.  [0057], the QoS flow is mapped the network interface. In certain embodiments, an IP address of the PDU session is the same as the IP address of the IMS signaling. [0075] the UE 205 establishes a first PDU session 220 with a first network slice (e.g., “S-NSSAI x”), the first network slice including a first SMF/UPF 225 and a first PCF 230.  [0084] the route selection policy may map a specific IMS service identifier (e.g., ICSI or IARI) to a specific S-NSSAI, the route selection policy may map a specific media type to a specific S-NSSAI. Note that the specific S-NSSAI identifies a specific network slice of the mobile communication network. Moreover, the processor's 305 may further determine the network slice type based on an additional indication within IMS signaling. The ICSI/IARI to S-NSSAI mapping is configured in the user equipment apparatus 300 by a policy function in the mobile communication network, such as the PCF 147);
routing to-be-transmitted data of the started application to the first PDU session using the first interface name of the first PDU session (para. [0042] route IMS traffic via a preferred network slice instance, a UE may be configured with network slice selection policy (“NSSP”) rules within UE route selection policy (“URSP”) rules in order to assist the UE and routing traffic to a specific use session which maps to an appropriate network slice. [0052] the device uses the IP address of the network slice used to route media for an IMS service to construct an SDP offer within a SIP INVITE request that is sent over the first network slice).
Karampatsis discloses adding a first interface name of the first PDU session as recited above.  Karampatsis may not explicitly disclose adding a first interface name of the first PDU session to a routing table of the terminal device.  However, Tolstoy discloses adding a first interface name of the first PDU session to a routing table of the terminal device ( col.4 lines 62-67 col. 5 lines 1-9  and 27-35) each of theper-IP routing tables, e.g., 154(1)(1), provides an interface 132(1), . . . , 132(P) to which to direct an outgoing PDU specifying a source IP address. Each per-server routing table, e.g., server routing table 154(1)(M1+1) provides a set of possible interfaces to which an outgoing PDU may be directed, a per-server routing table for a virtual server, e.g., 154(1)(M1+1) is generated by merging the per-IP routing tables 154(1)(1..M1) together.
The network stack 142 is also seen to include a routing table selector 146. The routing table selector 146 is configured to select a routing table based on source IP address or a connection mark associated with an outbound PDU. Again, such a selection is warranted in order to provide for network isolation of each virtual server 150(1), . . . , 150(N), the routing table selector 156(1) takes the form of a rules table that maps source IP address or a connection mark associated with an outbound PDUs to a per-IP routing table or a per-server routing tables respectively.   The table 154(1)(1) contains routing rules associated with a server IP address 152(1)(1) of the set 152(1). That is, outbound PDUs identifying the IP address 152(1)(1) in the virtual server 150(1) as a source IP address will use the routing table 154(1)(1). The routing table 154(1)(1) further identifies a network interface, e.g., 132(2) to which outbound communications are sent on their way to a destination.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Karampatsis and include  adding  a first interface name of the first PDU session to a routing table of the terminal device using the teaching of Tolstoy. The motivation for doing so would have been in order to efficiently route network traffic.

Regarding claim 4, claim 1 is incorporated and  Karampatsis further discloses storing, by the modem system, URSP rule information from the network device ( para. [0091]);  sending the URSP rule information to an application platform of the terminal device (para 0055]-[0056] [0124]); and  storing, by the application platform, the  URSP rule information (para [0091], [0115]). 

Regarding claim 6, claim 1 is incorporated and  Karampatsis further discloses
receiving, by the modem system an identifier of the started application from an application platform of the terminal device (para. [0042] [0050], [0123]; and 
obtaining the URSP rule parameter of the started application based on the identifier of the started application ([0054]-[0056], [0071]).  

Regarding claim 7, claim 1 is incorporated and  Karampatsis further discloses
 establishing, by the modem system, the first PDU session based on the URSP rule parameter of the started application by interacting with the network device when no PDU session parameter matching the URSP rule parameter exists in the mapping table ([0042], [0139]-[0140]); and  sending, by the modem system, a first notification message to  an application platform of the terminal device, indicating that the first PDU session is successfully established, wherein the first notification message comprises the first interface name and the first session parameter of the first PDU session ([0043], [0051], [0073])  

Regarding claim 8, claim 7 is incorporated and  Karampatsis further discloses
adding, by the application platform, the first interface name of the first PDU session (para.  [0058] [0078] [0091]); establishing the first mapping relationship and adding the first mapping relationship to the mapping table (para.[0050], [0075], [0084]).
Karampatsis may not explicitly discloses adding, the first interface name of the first PDU session the routing table based on the first notification message.  However, Tolstoy discloses  adding, the first interface name of the first PDU session the routing table based on the first notification message ( col.4 lines 62-67 col. 5 lines 1-9  and 27-35).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Karampatsis and include adding, the first interface name of the first PDU session the routing table based on the first notification message using the teaching of Tolstoy. The motivation for doing so would have been in order to efficiently route network traffic.

Regarding claim 9, claim 1 is incorporated and  Karampatsis further discloses
storing, by the modem system, URSP rule information from the network device ([0091], [0051]).

Regarding claim 11, claim 1 is incorporated and Karampatsis further discloses wherein before routing the to-be-transmitted data of the started application to the first PDU session, the data transmission method further comprises determining that networking function creation  from the started application succeeds [0050] [0069] [0097]).  
Regarding claim 12, claim 1 is incorporated and Karampatsis further discloses
receiving a networking function creation request from the started application [0047]-[0050]; obtaining the first interface name of the first PDU session from the mapping table ([00314][0183] [0196]); and determining that the networking function creation request as succeeded [0050] [0069] [0097]).  

Regarding claim 13, claim 1 is incorporated and Karampatsis further discloses receiving a networking function creation request from the started application [0047]-[0050]; obtaining the first interface name of the first PDU session from the mapping table ([00314][0183] [0196]); and determining that the networking function creation succeeds [0050] [0069] [0097]).    

Regarding independent claim 17, claim corresponds to independent claim 1 and is therefore rejected for similar reasoning. Karampatsis further discloses a data transmission apparatus (see Figs. 4-5).
Regarding claim 28, Karampatsis discloses  data transmission apparatus (see Figs. 4-5), comprising : 
a memory configured to store a mapping table and an application platform[0050]  [0051] [0091] 1015] and Fig.2]; and 
 a modem system configured to: obtain a user equipment route selection policy (URSP) rule parameter of a started application (para. [0139]);
 establish a first protocol data unit (PDU) session with a network device when no PDU session parameter matching the URSP rule parameter exists in the mapping table (para. [0042],[0139]-0140]); and 
send a first interface name of the first PDU session and a first session parameter of  the first PDU session to the application platform (para.[0047],[0050]- [0051] ]0197] [0024]);
 	wherein the application platform  is configured to: receive the first interface name of the first PDU session and the first session parameter of the first PDU session from the modem system [0057] [0078] [0197] [0235]);
 add the first interface name of the first PDU session (para [0051] [0091] [0078]);
 	add a first mapping relationship to the mapping table, wherein the first mapping relationship is between the first session parameter and the first interface name (para [0050] [0057] [0075] [0084]); and 
13Atty. Docket No. 4747-72400 (85629729US04)route to-be-transmitted data of the started application to the first PDU session using the first interface name of the first PDU session (para. [0042] [0052]).

Karampatsis discloses adding a first interface name of the first PDU session as recited above.  Karampatsis may not explicitly disclose routing table, adding a first interface name of the first PDU session to a routing table of the terminal device.  However, Tolstoy discloses routing table ( col.4 lines 62-67 col. 5 lines 1-9  and 27-35); adding a first interface name of the first PDU session to a routing table of the terminal device ( col.4 lines 62-67 col. 5 lines 1-9  and 27-35).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Karampatsis and include routing table and adding  a first interface name of the first PDU session to a routing table of the terminal device using the teaching of Tolstoy. The motivation for doing so would have been in order to efficiently route network traffic.


Regarding claim 43, claim 28  is incorporated. Claim 43 corresponds to claim 4 and is therefore rejected for similar reasoning. 

Regarding claim 44, claim 28 is incorporated. Claim 44 corresponds to claim 6 and is therefore rejected for similar reasoning. 

Regarding claim 45, claim 28 is incorporated. Claim 45 corresponds to claim 7 claim 28 corresponds to claim 4 and is therefore rejected for similar reasoning. 

Allowable Subject Matter
8.      Claims 2-3, 5, 10 and 41-42 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
9..	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday through Friday 7:00 am-5:00pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIDEST MENDAYE/
Examiner, Art Unit 2448                                                                                                                                                                                                        

/JONATHAN A BUI/Primary Examiner, Art Unit 2448